PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/649,246
Filing Date: 13 Jul 2017
Appellant(s): Ryan, Paul, Richard



__________________
David R Josephs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA, figure 3) in view of Adams (US. 4795168A) and further in view of Nantua et al(US. 2003005765A1).
Claims 1, 5-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Adams and further in view of Baermann (US. 3708177A).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Adams and Nantua and further in view of Mullaney (e.g. 4,389,051).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Adams and Baermann and further in view of Mullaney (e.g. 4,389,051).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Adams and Nantua and further in view of Villeneuve (e.g. 8,474,826).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Adams and Baermann and further in view of Villeneuve (e.g. 8,474,826).
NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.
(2) Response to Argument
Appellants’’ arguments filed 5/24/2021 have been fully considered but they are not persuasive.
Response to section 4.2 in appeal brief.
Appellants’ argument that the rejection based on references AAPA, Adams and Nantua do not teach the claim 1. 
Appellants’ argument with regard to air gap is not persuasive since the particular definition of the air gap is not provided in the original disclosure and the appellants has not claimed that the air gap is “axial magnetic attraction gap”. 
With regard to general air gap this is taught by AAPA in the Final Rejection mailed on 5/24/2021.

    PNG
    media_image2.png
    449
    322
    media_image2.png
    Greyscale

Furthermore Adams also teaches to have an air gap 66.
Appellants’ argument is that the reference of Adams does not teach “sealing ring at least partially axially aligned with” a seal case is not persuasive since this is clearly taught by AAPA (e.g. the seal ring 58 in figure 3 is axially aligned with and in communication with the seal case 56).
Appellants’ argument with regard to limitation “the magnetic band is axially oriented” is not persuasive since this is taught by Adams (e.g. magnetic band 42 is a band that goes circumferentially around 44 which is oriented along the center line 13). 

Appellants’ argument that no reference teaches to have “single pole magnets” is not persuasive since the reference of Nantua teaches this limitation (paragraph 0018, “A stationary armature 4 is secured to the stationary support 2. Likewise, a moving armature 5 comprising a disk bearing a single-pole magnet or a multi-pole magnetic encoder 6 is secured to the rotating paragraph 0047, “Reference is now made to FIG. 3. The moving armature 5 has an upper radial end part similar to that of the embodiment of FIG. 2, and will therefore not be described again. By contrast, its lower radial end part has the shape of a U, which is open toward the interior, defining an annular groove in which a single-pole or multi-pole magnet 6' is placed.” and paragraph 0049 “The single-pole or multi-pole magnet 6' attracts the ferromagnetic piece 48 placed facing it, the piece 48 being embedded in the seal, so that permanent force ensures contact between the exterior surface of the moving armature 5 and the interior face of the seal.”). It is noted that a single pole of North or South would be used depending polarity of piece 48 and hence the single pole will be adjacent to seal case 5. In conclusion the reference of Nantua teaches to have a single pole magnet ant the pole will be close to the seal case.
Appellants’ argument that Nantua teaches encoder 6’ is correct but the element 6’ as stated in paragraph 0047 and 0049 of Nantua that the element 6’ provides multiple functionality such as encoder and also a magnetic puller member for element 48.
Appellants’ argument with regard to improper hindsight is not persuasive since each reference provides teaching to improve sealing assembly and the reference are in the same field of endeavor (Adams teaches that one can use magnetic force to move two sealing elements, Nantua teaches that one can use single pole or multiple pole magnetic elements that provide magnetic force to move sealing elements).

Response to section 4.3 in appeal brief.

Appellants’ argument with regard to air gap is not persuasive since the particular definition of the air gap is not provided in the original disclosure and the appellants has not claimed that the air gap is “axial magnetic attraction gap”. 
With regard to general air gap this is taught by AAPA in the Final Rejection mailed on 5/24/2021.

    PNG
    media_image2.png
    449
    322
    media_image2.png
    Greyscale

Furthermore Adams also teaches to have an air gap 66.
Appellants’ argument is that the reference of Adams does not teach “sealing ring at least partially axially aligned with” a seal case is not persuasive since this is clearly taught by AAPA (e.g. the seal ring 58 in figure 3 is axially aligned with and in communication with the seal case 56) and not Adams.

Appellants’ argument that the limitation the magnetized band is axially oriented will provide magnet poles in axial direction is not persuasive since appellant has not claimed any directionality of the poles. Appellants’ argument that Baermann teaches magnet with poles oriented radially is correct but appellants has not limited orientation of poles. Appellants has claimed “magnetized band is axially oriented and magnetized with a single pole adjacent to the seal case”, which is taught by Baermann and Adams. Adams teaches the magnetized band to be oriented axially and the single pole is taught by Baermann that is close to seal case. If applicant intention was to claimed that the poles are oriented axially and the magnetic band extends parallel to the central axis then the limitation would look like what is provided in application 16054540 “the magnetic band is magnetized such that magnetic poles of the magnetic band extend parallel with a central axis of the shaft and are on opposite axial face of the magnetic band”.
Appellants’ argument with regard to improper hindsight is not persuasive since each reference provides teaching to improve sealing assembly and the reference are in the same field of endeavor (Adams teaches that one can use magnetic force to move two sealing elements, Baermann teaches that one can use single pole orientation and benefit thereof , see column 6 lines 30-36, “With this arrangement, it will be recognized that pole changing does not occur during relative rotation of magnetically attractive member C and magnet member B. That is, end surface 42 of magnetically attractive member C is always under the influence of a north magnetic pole in its outer peripheral area and under the influence of a southern magnetic pole at 

Response to section 4.3 in appeal brief.
The claims 2 and 7 are rejected since limitation of claim 1 are taught by the rejections provided above. 

















Respectfully submitted,
/VISHAL A PATEL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
Conferees:
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675             
                                                                                                                                                                                           /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.